DETAILED ACTION
This communication is in response to the claims filed on 01/06/2022.
Application No: 16/565,614.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Reasons for allowance
Claims 1-5, 8-12 and 15-18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The reason for allowance is that the prior arts of record fail to teach the limitations along with preamble as a whole claim. The limitations recited in the independent claims comprise a particular combination of elements, functions and preamble, which are neither taught nor-suggested by the prior arts as a whole claim. 


The representative claim 1 distinguish features are underlined and summarized below:
 A computer implemented method, comprising: 
 	receiving a document image;
 generating a grid of one or more cropped portions of the document image; 
analyzing the one or more cropped portions using a machine learning algorithm to determine a corresponding one or more image parameter values corresponding to each of the one or more cropped portions; 
aggregating the one or more image parameter values to determine a modification to standardize the document image according to the machine learning algorithm;
 modifying the document image according to the modification to generate a standardized document image, 
wherein the modifying comprises dividing the document image into multiple portions; 
transmitting the standardized document image to an optical character recognition (OCR) service, wherein the transmitting comprises transmitting the multiple portions to the OCR service for individual character recognition of the multiple portions, and 
wherein the machine learning algorithm and the OCR service use a common computational graph; and 
combining the multiple portions after the OCR service has performed an individual character recognition process on the multiple portions.

 
The representative claim 8 distinguish features are underlined and summarized below: 
 	A system, comprising: a memory; and at least one processor coupled to the memory and configured to: receive a document image; generate a grid of one or more cropped portions of the document image; 
	 analyze the one or more cropped portions using a machine learning algorithm to determine a corresponding one or more image parameter values corresponding to each of the one or more cropped portions; 
aggregate the one or more image parameter values to determine a modification to standardize the document image according to the machine learning algorithm;
 modify the document image according to the modification to generate a standardized document image, 
wherein the modifying comprises dividing the document image into multiple portions; transmit the standardized document image to an optical character recognition (OCR) service, 
wherein the transmitting comprises transmitting the multiple portions to the OCR service for individual character recognition of the multiple portions, and wherein the machine learning algorithm and the OCR service use a common computational graph; and 
combine the multiple portions after the OCR service has performed an individual character recognition process on the multiple portions.

 
The representative claim 15 distinguish features are underlined and summarized below:
 	 A non-transitory computer-readable device having instructions stored thereon that, when executed by at least one computing device, cause the at least one computing device to perform operations comprising: receiving a document image; generating a grid of one or more cropped portions of the document image; 
analyzing the one or more cropped portions using a machine learning algorithm to determine a corresponding one or more image parameter values corresponding to each of the one or more cropped portions; 
aggregating the one or more image parameter values to determine a modification to standardize the document image according to the machine learning algorithm; 
	 modifying the document image according to the modification to generate a standardized document image,
 wherein the modifying comprises dividing the document image into multiple portions; 
transmitting the standardized document image to an optical character recognition (OCR) service, wherein the transmitting comprises transmitting the multiple portions to the OCR service for individual character recognition of the multiple portions, and 
wherein the machine learning algorithm and the OCR service use a common computational graph: and combining the multiple portions after the OCR service has performed an individual character recognition process on the multiple portions.



Applicant's independent claim 1 comprises a particular combination of underlined features in combination with other recited limitations, which are neither taught nor-suggested by the prior arts as a whole claim. 
Similarly, other independent claims 8 and 15 comprising a particular combination of underlined features in combination with other recited limitations with analogous wording, which are neither taught nor-suggested by the prior arts as a whole claim.
Dependent claims are deemed allowable for the same reasons as corresponding independent claims.
 

 Prior Art References
The closest combined references of Lund, BAGHERI and Rodriguez teach following:
Lund (US 20190114743 A1) teaches Systems and methods for image modification to increase contrast between text and non-text pixels within the image. In one embodiment, an original document image is scaled to a predetermined size for processing by a convolutional neural network. The convolutional neural network identifies a probability that each pixel in the scaled is text and generates a heat map of these probabilities. The heat map is then scaled back to the size of the original document image, and the probabilities in the heat map are used to adjust the intensities of the text and non-text pixels. For positive text, intensities of text pixels are reduced and intensities of non-text pixels are increased in order to increase the contrast of the text against the background of the image. Optical character recognition may then be performed on the contrast-adjusted image.

BAGHERI (US 20060218186 A1) teaches that document processing may be effectively automated using OCR software in conjunction with varying processing elements. Incoming documents are received through one or more central locations. The documents are then retrieved from this central location and examined using OCR software, extracting the contents of the document. If the accuracy of the document is verified and all elements are found to be legible, the data and original document may be provided to a database access device. The database access device is in operative communication with a database containing reference information associated with the users operations. Along with the information, the original document, in electronic format, is also archived and associated with the proper file. This information, being stored in the database, is accessible by a data management system, such as a data processing application for using the data originally disposed in electronic format on the incoming document. 

Rodriguez (US 20140355835 A1) teaches a system and method for computing confidence in an output of a text recognition system includes performing character recognition to generate a candidate string of characters. A first representation is generated, based on the candidate string of characters, and a second representation is generated based on the input text image. A confidence in the candidate string of characters is computed based on a computed similarity between the first and second representations in a common embedding space. 

However cited references, alone or in any combination, neither discloses nor fairly suggests combination of features specifically listed above and/or underlined. In particular, 
modifying the document image according to the modification to generate a standardized document image, 
wherein the modifying comprises dividing the document image into multiple portions; 
transmitting the standardized document image to an optical character recognition (OCR) service, wherein the transmitting comprises transmitting the multiple portions to the OCR service for individual character recognition of the multiple portions, and 
wherein the machine learning algorithm and the OCR service use a common computational graph; and 
combining the multiple portions after the OCR service has performed an individual character recognition process on the multiple portions.

Lund teaches systems and methods for image modification to increase contrast between text and non-text pixels within the image. However Lund failed to teaches one or more limitations including,
modifying the document image according to the modification to generate a standardized document image, 
wherein the modifying comprises dividing the document image into multiple portions; 
transmitting the standardized document image to an optical character recognition (OCR) service, wherein the transmitting comprises transmitting the multiple portions to the OCR service for individual character recognition of the multiple portions, and 
wherein the machine learning algorithm and the OCR service use a common computational graph; and 
combining the multiple portions after the OCR service has performed an individual character recognition process on the multiple portions.

	BAGHERI and Rodriguez alone or combined failed to cure the deficiency of Lund.

	Thus, the cited references, alone or in combination, fail to disclose or suggest each of the elements recited by the independent claims.


The present invention provides an improved method and computer program product for optical character recognition (OCR) pre-processing using machine learning. Further, the disclosed method identify document image parameters, such as a rotation or scaling, that differ from a standard format expected by an OCR system. Based on this analysis, a system using a machine learning algorithm such as, for example, a neural network may determine a corrective modification to convert the document image by rotating and/or scaling the document image before applying the OCR system to improve the usability and quality of an OCR result generated by the OCR system. Further, by performing the pre-processing as well as character recognition using a shared computational graph instead of moving information between multiple pieces of generic hardware such as a CPU, computational costs and processing time may be saved.

Therefore, when taken as a whole application, and incorporating all the respective limitations, none of the prior art discloses the features as claimed.


Conclusion
Any comments considered necessary by applicant must be submitted no laterthan the payment of the issue fee and, to avoid processing delays, should preferablyaccompany the issue fee. Such submission should be clearly labeled "Comments onStatement of Reasons for Allowance." 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mahendra Patel whose telephone number is (571)270-7499. The examiner can normally be reached on 9:30 AM to 5:30 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MAHENDRA R PATEL/Primary Examiner, Art Unit 2645